Citation Nr: 0023046	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression, adjustment 
disorder, post-traumatic stress disorder (PTSD), and dyspneic 
fear/panic attack.

2.  Entitlement to service connection for mixed personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's psychiatric diagnoses are not related to 
service.

3.  A personality disorder is not a disability for which 
service connection may be granted.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include depression, 
adjustment disorder, PTSD, and dyspneic fear/panic attack, 
was not incurred as a result of military service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (1999).

2. The claim for service connection for a personality 
disorder is legally insufficient. 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 4.9, 4.127 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1980 to July 
1981.  A review of the veteran's service medical records 
(SMRs) is negative for evidence of a diagnosis of any 
psychiatric disorder, to include a personality disorder.  An 
entry dated in July 1980, while the veteran was still in 
basic training, reveals an episode of hyperventilation.  The 
assessment was "heat injury."  An Inpatient Treatment 
Record Cover Sheet, DA Form 3647-1, dated in July 1980, noted 
that the veteran was treated for asthma and returned to duty.  

The SMRs also contain additional entries dated in March 1981 
that reflect treatment for several episodes of difficulty 
breathing.  The first entry, dated March 8, 1981, noted that 
the veteran was brought to the emergency room (ER) by 
ambulance from the training range after being called a 
"possible cardiac arrest."  The veteran was noted as alert 
and oriented and agitated.  He was not in any acute distress.  
The assessment was hyperventilation syndrome.  The veteran 
was transported to the ER a second time on March 8, 1981.  
The second time he was found lying on the floor of his 
barracks (?) hyperventilating, conscious and anxious.  The 
accompanying clinical entry noted that the veteran related a 
history of asthma and a "cerebellar problem."  The 
veteran's hyperventilation was controlled by a rebreathing 
bag.  The primary assessment was hyperventilation.  

After the veteran returned to his unit at Fort Riley, Kansas, 
he was seen at sick call on March 11, 1981.  The entry noted 
the veteran's history of breathing problems at Fort Carson, 
Colorado.  The veteran related his problems to asthma that 
existed prior to service.  The veteran was afforded a medical 
clinic consultation in March 1981.  The report noted that the 
veteran complained of seizure disorder when experiencing 
temperature extremes.  He said that his condition had existed 
since age 17.  The veteran said that prior to a seizure he 
would experience tetanae [sic].  The appraisal was: anxiety, 
and hysterical hyperventilation.  The consultation also noted 
that pulmonary function testing revealed slow minimal small 
airways disease.  A clinical entry, dated March 20, 1981, 
noted that the veteran complained of suffering an asthma 
attack during physical training (PT).  The physician noted 
that the veteran complained of being under heavy pressure at 
his unit and being pushed to the point that he "can't 
breath."  The assessment was mild asthma and anxiety.  

Associated with the SMRs is a statement from a Sergeant 
R.W.W. that is dated in March 1981.  The statement describes 
the event in Fort Carson where the veteran was first taken to 
the ER by ambulance.  Sergeant W. stated that the veteran 
awoke and complained of being cold and having a hard time 
breathing.  Sergeant W. then went to locate a medic but was 
not successful.  He returned to their armored personnel 
carrier (APC) and found the veteran shaking.  He then took 
the veteran to another APC with a heater but the appellant 
went into convulsions.  He was eventually taken away by 
ambulance.  Sergeant W. related that he learned that the 
veteran was treated for hyperventilation.  The veteran 
experienced similar symptoms the next day and was again taken 
to the hospital.  Sergeant W. did not relate that the veteran 
was diagnosed or treated for any type of psychiatric 
disorder.  

The veteran submitted his claim for compensation benefits in 
February 1997.  He initially claimed entitlement to service 
connection for depression and anxiety.  He also indicated 
that he was currently undergoing treatment from the Hennepin 
County Medical Center (HCMC).

Associated with the claims file are treatment records from 
HCMC for the period from March 1994 to February 1997.  The 
records relate to treatment for a right knee condition, right 
hand problem as well as treatment for sinus/ear problems.  
The only reference to psychiatric treatment is contained in a 
Partial Hospitalization Clinic (PHC) note dated in February 
1997.  The note did not contain a reference to any 
experiences in the military.  The veteran was diagnosed with 
adjustment disorder with depressed mood and personality 
disorder, not otherwise specified (NOS).

Also associated with the claims file are VA treatment records 
for the period from March 3 to March 26, 1997.  The records 
reflect initial assessment and ongoing evaluation of the 
veteran's psychiatric complaints.  The records reflect that 
the veteran was referred for treatment by a homeless outreach 
group.  The veteran was unemployed and homeless.  He was 
married but his wife had asked him to leave the house.  He 
had lost his job because his employer had found out about 
prior domestic abuse charges against the veteran.  A progress 
note, dated March 10, 1997, recorded that the veteran was 
calm but it was evident it was a cover for extreme rage under 
the surface.  The rage was toward his wife and others.  There 
was no reference to any military incident.  The report also 
noted a prior history of mental illness in the veteran's 
mother and sister.  The veteran was also afforded 
psychological testing.  The report of the testing also noted 
the history of mental illness of the veteran's mother and 
sister.  The veteran reported that his mental health 
difficulties began in November 1996.  His brother was 
murdered in October 1996 and he experienced marked 
bereavement.  He traveled to Chicago in January 1997.  Upon 
his return his wife had him removed from their lease, had the 
locks changed and obtained a restraining order against him.  
The veteran also lost his job because of his failure to 
report former domestic abuse charges.  He held his wife 
responsible for his situation.  Based on clinical interviews 
and testing, the veteran was diagnosed with adjustment 
disorder with mixed disturbance of emotions and conduct, 
intermittent explosive disorder and mixed personality 
disorder with antisocial and paranoid features.  There was no 
reference to any incident in the military and no diagnosis 
was related to service.

The veteran submitted his substantive appeal in July 1997.  
He argued that only his mother suffered from a mental health 
problem.  He said that he was treated twice for anxiety and 
depression while in service.

The veteran testified at a hearing at the RO in August 1997.  
The veteran testified that he thought some of his SMRs might 
be missing.  In regard to service, the veteran said that he 
reported to Fort Riley in October 1980.  He encountered a 
sergeant that did not like him.  The veteran said the 
sergeant picked on him.  The veteran described the incident 
at Fort Carson in March 1981.  He said that his APC did not 
have any heat and that he and his other crewmembers were 
forced to share other APCs with heat.  He ended up in an APC 
with the same sergeant that he said did not like him, 
Sergeant Vasquez.  He was also with Sergeant W.  The veteran 
said Sergeant [redacted] was upset about the veteran sharing the 
APC.  Eventually, Sergeant W. and some others left to obtain 
food and the veteran was left with Sergeant [redacted].  At this 
point, the veteran contends, Sergeant Vasquez pulled out his 
.45 caliber pistol and put it to the appellant's head.  The 
veteran said that he panicked and "kind of blacked out."  
He started to "lose his breath" and was taken to the 
hospital.  The veteran said that he later reported the 
incident to his commanding officer but no action was taken 
against Sergeant Vasquez.  He thought he was seen by a 
psychiatrist twice in service.  He said that he was given a 
week's worth of medication.  He did not think this evidence 
was in his SMRs.  

The veteran further testified that he had been living with 
"it" ever since service.  He had tried to keep things to 
himself and suppress his feelings.  The veteran was 
questioned about prior psychiatric treatment or 
hospitalization.  He noted his treatment at HCMC in 1997.  He 
also said that he was seen by a mental health professional in 
regard to an injury to his right hand in 1993.  The purpose 
of the evaluation was to see if there was a mental health 
component to his right hand problem.  The veteran was not 
seen by any other mental health professional prior to 1993 
following his discharge from service in 1981.  The veteran 
also testified that he was receiving Social Security 
Administration (SSA) disability benefits. 

The veteran's SSA records were received by the RO in March 
1998.  The records reflect that the veteran was determined to 
be totally disabled as of January 31, 1997, due to affective 
disorders and personality disorders.  The SSA records 
consisted of SSA forms and evaluations as well as additional 
records from HCMC for the period from January 1997 to 
February 1997.  The records from HCMC noted that the veteran 
first presented on January 31, 1997, to the crisis 
intervention center.  The history of his recent problems with 
his wife and job was noted.  The veteran was then referred to 
the partial hospitalization program.  An admission summary 
for the partial hospitalization program, dated February 12, 
1997, gave further details about the veteran's relationship 
with his wife and the events that lead up to his admission.  
The veteran reported no previous psychiatric diagnoses and 
that he had no prior psychiatric history until his recent 
problems with his wife.  He had attended a domestic abuse 
counseling program.  In regard to military service, the 
veteran reported that he had a sergeant that felt he was not 
adjusting well to service and he was referred to a 
psychiatrist.  He was later discharged from service.  The 
diagnoses were adjustment disorder with depressed mood and 
personality disorder, NOS.  A PHC note, dated February 24, 
1997, noted that the veteran had been administered the 
Minnesota Multiphasic Personality Inventory (MMPI) test.  
However, it was deemed to be invalid as the veteran had 
endorsed an unlikely collection of deviate items.  Finally, a 
discharge summary, dated February 27, 1997, did not report 
any incidents related to service.  The veteran's final 
diagnoses were adjustment disorder with depressed mood and 
personality disorder, NOS.

The SSA records reflect no diagnosis of PTSD or other type of 
anxiety disorder or any psychotic disorders.  In a Mental 
Residual Functional Capacity assessment prepared by a D. 
Larsen, M. D., it was noted that the clinical data supported 
diagnoses of adjustment reaction and personality disorder.  
There was no reference to PTSD and no reference to link the 
veteran's diagnosed conditions to any incident of service.

In September 1998, the RO received a letter from Senator Paul 
Wellstone inquiring about the veteran's claim.  The letter 
contained several e-mails exchanged between the veteran and 
B. Anderson, Ph.D., M.F.C.C., for the period from June to 
July 1998; an unsigned and undated letter from Dr. Anderson 
to a staff member of Senator Wellstone; a signed letter from 
Dr. Anderson, dated in July 1998; and, an article entitled 
The Many Faces of Pan: Psychological and Physiological 
Differences Among Three Types of Panic Attacks, by Ronald 
Ley, Ph.D.

The e-mails reflect that the veteran contacted Dr. Anderson 
in June 1998 and related that he had been told by a VA 
physician that his current problems of depression, panic and 
anxiety attacks, and sleep apahia [sic] were not related to 
hyperventilation.  The veteran went on to describe having had 
a gun put to his head in 1981 and his continued problems 
since then.  He was seeking assistance in linking his 
hyperventilation in service to his current claims before VA.  
Dr. Anderson responded that the veteran needed the help of a 
psychologist or psycho-physiologist that was familiar with 
dyspneic fear theory.  He noted that Dr. Ley was an expert in 
this field.  The veteran replied in July 1998 and requested 
that either Dr. Anderson or Dr. Ley review his records.  Dr. 
Anderson replied that he was not a licensed psychologist but 
was a licensed marriage, family and child counselor in 
private practice in California.  He said that he might be 
able to find someone in the veteran's local area to help.  
The veteran next replied that he had been informed by Senator 
Wellstone's office that having a doctor testify on his behalf 
was not necessary.  Rather, a statement that his current 
condition was caused by his traumatic experience in service 
would be sufficient.  The veteran requested that either Dr. 
Anderson, or someone he knew, provide a short statement 
regarding dyspneic fear theory.  Dr. Anderson responded that 
he had been in contact with Dr. Ley but that he, Dr. Ley, did 
not provide any information relative to the veteran's claim.  
Dr. Anderson went on to discuss the veteran's experience in 
service, as related by the veteran, as a dyspneic panic 
attack.  He cited to several sources of information that 
discuss panic attacks.  Dr. Anderson concluded that, "from 
what you have written there is no doubt in my mind that the 
episode where a gun was put to your head in 1981 started you 
on the road to all the problems you have described, including 
a diagnosis of Post-Traumatic Stress Disorder similar to that 
experienced by combat veterans."

In the unsigned and undated letter, Dr. Anderson provided no 
pertinent information.  In the signed letter from July 1998, 
Dr. Anderson stated that the veteran informed him that he 
suffered from panic disorder.  Dr. Anderson further stated 
that, based on the information provided by the veteran, he 
believed the appellant's condition was related to dyspneic 
fear due to his primary dyspneic panic attack when he had a 
gun put to his head.  Dr. Anderson further opined that the 
veteran's condition was not properly diagnosed during 
service.  He said that the veteran also suffered from PTSD.  
Finally, Dr. Anderson detailed his area of specialty in 
psychotherapy and that he had been studying panic disorders 
for nine years.  He also included the article from Dr. Ley.

The veteran was afforded a VA psychological evaluation, to 
include psychological testing, in October 1998.  The examiner 
noted the veteran's related stressor of having a gun put to 
his head in service.  The examiner provided a detailed 
assessment of the veteran's prior medical records, to include 
both VA and HCMC records and Dr. Anderson's input.  The 
examiner reviewed the results of several psychological tests.  
It was noted that the veteran did not meet all the criterion 
for a diagnosis of PTSD.  The diagnoses were history of a 
diagnosis of intermittent explosive disorder, history of 
major depression, rule out paranoid-schizophrenia, and 
personality disorder, NOS with prominent anti-social and 
paranoid features.  The examiner added that the veteran was 
determined to explain his current problems as PTSD.  However, 
both the prior and current test results were not at all 
suggestive of PTSD.  The examiner stated that the testing was 
suggestive of a probable serious mental illness with hallmark 
features of disorganized thinking secondary to affect and 
paranoia.  The examiner added that it was possible that he 
began openly, marginally functioning in the military. However 
the extent of the symptoms described by the veteran, and his 
current problems, could not be explained by PTSD.

The veteran was afforded a VA psychiatric examination in 
October 1998.  The veteran related a similar history to that 
of the psychological examination.  The examiner noted that he 
had reviewed the veteran's claims file, to include the 
various psychiatric treatment and evaluation records and Dr. 
Anderson's July 1998 letter.  The examiner opined that the 
veteran did not meet the requirements for a diagnosis of 
PTSD.  The veteran was diagnosed with major depression with 
psychotic features, and generalized anxiety disorder.  The 
examiner did not relate either of the diagnoses to any 
incident of service.

The veteran was afforded a Board of Psychiatry Chart Review 
by two VA psychiatrists in June 1999.  The first reviewer 
noted the veteran's history of treatment.  It was noted that 
the veteran failed to mention anything about the incident in 
service while undergoing treatment in February and March 
1997.  The examiner opined that the veteran's service 
experience did not contribute to the later development of 
depression or impaired marital or interpersonal adjustment.  
The reviewer also opined that the veteran's personality 
disorder existed prior to service.  The reviewer stated that 
there was no basis for a diagnosis of PTSD.  The reviewer 
concluded by saying he felt the veteran had a personality 
disorder.  He had mood swings and poor impulse control.  The 
veteran might also suffer from major depression.  The second 
reviewer concluded that there no possible relationship 
between the veteran's current psychiatric disorder and any 
incident of service.  

II.  Analysis

A. Service Connection for Acquired Psychiatric Disorder

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Moreover, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

In this case, the SMRs do not show any evidence of a 
diagnosis of a psychiatric disorder in service.  The veteran 
was treated for a hyperventilation event in July 1980 while 
still in basic training and prior to his alleged threat in 
March 1981.  This was later attributed to asthma, a condition 
the veteran said that he had prior to service, and heat 
injury.  He had two similar experiences of hyperventilation, 
although more serious, in March 1981 while undergoing field 
training.  There is no indication in the SMRs that the 
veteran was hospitalized for any period of time following his 
March 8, 1981, episodes, contrary to his assertions.  

The veteran has alleged that the March 1981 problems are the 
result of his having been threatened by one of his sergeants.  
However, there is no corroborating evidence to support this 
allegation.  Moreover, the contemporaneous written statement 
from Sergeant W. directly contradicts the veteran's 
recounting of events.  Sergeant W.'s statement indicates that 
he was present when the veteran awoke from sleep and was 
cold.  Sergeant W. further states that he was present when 
they changed APCs and the veteran went into convulsions.  
There is no indication that Sergeant W. was not present the 
entire time and there clearly is no reference to any threat 
made to the veteran by any other soldier.  Further, the SMR 
clinical entries do not ascribe the veteran's 
hyperventilation episodes to any type of threat or panic 
attack related to a threat, nor did the veteran even remotely 
suggest that he had been threatened at the time he was 
treated in 1981.

The treatment records from HCMC and VA for the February and 
March 1997 period are significant in that they do not record 
any reference to any incident of service at all, with the 
exception of the veteran saying his sergeant did not think he 
would make it in the military and the appellant's assertion 
that he was taught to "kill" in the service.  The veteran 
did not relate any type of threat during service.  No 
diagnosis was linked to any incident of service.  Further, 
psychological testing from HCMC and VA did not reveal 
symptoms suggestive of PTSD nor did the veteran relate any 
type of stressor from service when evaluated.  The entire 
focus of the veteran's problems was his brother's death in 
October 1996 and his subsequent problems with his wife and 
employment up to January 1997.  

The opinions provided by Dr. Anderson were based entirely on 
a history provided by the veteran.  This was acknowledged in 
both e-mail responses and the July 1998 letter from Dr. 
Anderson.  He did not review any of the veteran's records, to 
include his SMRs.  There is no indication that the veteran 
provided copies of any of the HCMC or VA treatment and/or 
evaluation reports, to include the results of his multiple 
psychological testing.  The diagnosis of PTSD was provided 
without the benefit of a verified stressor or examination of 
the veteran.  However, the Board finds that the opinions of 
Dr. Anderson are sufficient to well ground the veteran's 
claims. See Hensley v. West, No. 99-7029, (Fed. Cir., May 12, 
2000); see generally Sacks v. West, 11 Vet. App. 314, 317 
(1998); Wallin v. West, 11 Vet. App. 509, 513 (1998) 
regarding use of treatise evidence to establish plausibility.

The latter VA psychological and psychiatric examinations in 
October 1998, and the psychiatric review board clearly stated 
that the veteran did not suffer from PTSD.  Further, none of 
the examiners linked any of the veteran's current psychiatric 
problems to any incident of service.  In contrast to Dr. 
Anderson, two of the examiners actually examined the veteran 
in addition to reviewing his claims file.  The third examiner 
did a review of the claims file prior to rendering an 
opinion.

Where a medical care provider's diagnosis or opinion is 
based, either in part or entirely, upon an incorrect or 
unverified history provided by the veteran, the presumption 
of credibility does not arise and the Board is not bound to 
accept it.  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993), citing Swann v. Brown, 5 Vet. App. 229, 
233 (1993) ("[D]iagnoses can be no better than the facts 
alleged by appellant."); Black v. Brown, 5 Vet. App. 177, 
180 (1993) (medical evidence is inadequate where medical 
opinions are general conclusions based on history furnished 
by appellant and on unsupported clinical evidence).  In 
weighing the evidence of record, the Board finds that the 
various psychiatric treatment records, testing results and 
examination reports from HCMC and VA to be more probative and 
credible in assessing the veteran's claims.  These records 
and reports find no connection between the veteran's current 
psychiatric diagnoses and any incident of service.  Moreover, 
they overwhelmingly do not support a diagnosis of PTSD.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and it must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for an acquired psychiatric 
disorder to include depression, adjustment disorder, post-
traumatic stress disorder (PTSD), and dyspneic fear/panic 
attack.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

B.  Service Connection for Mixed Personality Disorder

The requirements for service connection for a claimed 
disorder has been previously set forth.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1999).  Beno 
v. Principi, 3 Vet. App. 439, 441 (1992)  (A personality 
disorder is considered a congenital or developmental defect 
and as such does not fall within the legislative meaning of a 
disease warranting compensation).  However, service 
connection may be granted for disability resulting from a 
personality disorder that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. §§ 
3.310(a), 4.127 (1999).  This includes a personality disorder 
that is aggravated by service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder, to include the several 
conditions listed, has been denied as set forth earlier in 
this decision.  The veteran is not service connected for any 
other psychiatric condition or any other type of disability.  
Therefore, there is no basis to grant service connection for 
the mixed personality disorder due to or the result of a 
service-connected disability or to consider aggravation under 
Allen.

There is a lack of entitlement under the law to service 
connection, unless the evidence shows that the veteran's 
personality disorder was subject to a superimposed disease or 
injury during military service (aggravation) that resulted in 
disability apart from the developmental defect. See 
VAOPGCPREC 82-90 ; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Monroe v. Brown, 4 Vet. App. 513 (1993).   In this 
case, there is no evidence of a superimposed disease or 
injury during the veteran's military service that resulted in 
disability. 

Because the veteran's personality disorder is not a 
disability that has been recognized as a chronic disorder for 
VA compensation purposes, there is no legal basis upon which 
to warrant a grant of entitlement to service connection for a 
personality disorder. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court), held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Since 
service connection for compensation purposes for a 
personality disorder is prohibited by law, and there is no 
other basis for consideration of service connection, the 
veteran's claim for service connection for a mixed 
personality disorder is legally insufficient.  As such, the 
claim is without legal merit.



ORDER

Service connection for an acquired psychiatric disorder to 
include depression, adjustment disorder, PTSD, and dyspneic 
fear/panic attack, is denied.

Service connection for a mixed personality disorder is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

